DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-13, in the reply filed on 08-05-21 is acknowledged.
Since claim 1 is allowable, and Claim 1 od Group I is a combination of Clams 14 and 20 of Groups II and III, as stated in the restriction requirements of 07-22-21; Claims 14 and 20 of the sub-combinations having all the limitation of the allowable claim 1, therefore, Claims 14 and 20 are also allowable, and the restriction requirements have been withdrawn.

Allowable Subject Matter	
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-13 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
at least one block copolymer; at least one tackifying resin; at least one semi-crystalline polyolefin polymer; at least one plasticizer; and at least one anti-oxidant, wherein the adhesive composition is a hot melt processable pressure sensitive adhesive composition that is thermally stable, such that the composition when disposed on a surface withstands heating to 260°C without degradation or 
Claims 14-19 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 14 in combination as claimed, including:
a masking adhesive layer disposed on at least a portion of the first major surface of the substrate and/or at least one electronic component disposed on the first major surface of the substrate, wherein the masking adhesive comprises: a hot melt processable adhesive composition comprising: at least one block copolymer; at least one tackifying resin; at least one semi-crystalline polyolefin polymer; at least one plasticizer; and at least one anti-oxidant, wherein the adhesive composition is a hot melt processable pressure sensitive adhesive composition that is thermally stable, such that the composition when disposed on a surface withstands heating to 260°C without degradation or flowing, remains optically transparent, and after heating to 260°C remains cleanly removable.
Claims 20-22 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 20 in combination as claimed, including:
providing a hot melt processable masking adhesive wherein the masking adhesive comprises: a hot melt processable adhesive composition comprising: at least one block copolymer; at least one tackifying resin; at least one semi-crystalline polyolefin polymer; at least one plasticizer; and at least one anti-oxidant, wherein the adhesive composition is a hot melt processable pressure 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 14, 20 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20060020067.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848